Exhibit 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Amendment”) is made and entered into as of July 29, 2011 by and between
YORK ASSOCIATES LIMITED PARTNERSHIP, a Virginia limited partnership (the
“Seller”), and FP-1, LLC a Virginia limited liability company, or its permitted
assigns (the “Buyer”).

WITNESSETH:

RECITALS:

R-1. Seller and Buyer previously entered into that certain Purchase and Sale
Agreement and Escrow Instructions dated as of July 15, 2011 (the “Purchase
Agreement”), pursuant to which Seller agreed to sell to Buyer and Buyer agreed
to purchase from Seller certain real property located in Yorktown, Virginia, as
more fully described in the Purchase Agreement (the “Property”).

R-2. Seller and Buyer desire to amend certain of the terms and provisions of the
Purchase Agreement in conformity with the terms and provisions set forth below
in this Amendment.

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Recitals. The foregoing Recitals are hereby incorporated herein to the same
extent as if set forth herein in full.

2. Defined Terms. All capitalized terms used herein shall have the same meanings
given to them in the Purchase Agreement, unless specific definitions for such
terms are set forth herein.

3. Legal Description. The legal description of the Property attached to the
Purchase Agreement as Exhibit A is hereby deleted and the legal description of
the Property attached hereto as Exhibit A is hereby substituted in its place.

4. Ratification of Purchase Agreement. Except as expressly amended pursuant to
the terms of this Amendment, the Purchase Agreement shall remain in full force
and effect in accordance with its original terms, and the Purchase Agreement, as
amended pursuant to this Amendment, is hereby ratified by Purchaser and Seller.

5. Conflicts. In the event that any of the provisions of this Amendment conflict
with

 

1



--------------------------------------------------------------------------------

the provisions of the Purchase Agreement, the provisions of this Amendment shall
govern and control.

6. Counterparts. To facilitate execution, this Amendment may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signature of each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of each party, or that the signatures of the persons required to bind
any party, appear on one or more of such counterparts. All counterparts shall
collectively constitute a single agreement. Delivery of counterpart pages of
this Amendment by pdf or similar electronic file shall be deemed delivery of
original signatures hereunder, provided that each party shall provide original
pen and ink counterparts to the other party promptly after signature.

[Signatures Begin on Following Page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as their free act and deed for the uses and purposes herein contained as of the
day and year first-above written.

 

SELLER:

 

YORK ASSOCIATES LIMITED PARTNERSHIP

By:     /s/ Stanley R. Zupnik Name:     Stanley R. Zupnik Title:     General
Partner

BUYER:

 

FP-1, LLC

By:   DF FP-1 Manager Co., Inc., its Manager   By:   /s/ Wendy C. Drucker  
Name:   Wendy C. Drucker   Title:   President



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF REAL PROPERTY

All that certain tract, piece or parcel of land lying, situate and being in the
County of York, Virginia, being known, numbered and designated as “Parcel B-1”
as shown on that certain plat entitled, “Subdivision of Parcel B, (P.B. 8, P.
407; D.B. 746, P. 674; D.B. 257, P. 215), Property of Second York Limited
Partnership, Bethel District-County of York, Virginia”, made by The Sirine
Group, Ltd., dated November 11, 1995 and recorded in the Clerk’s Office of the
Circuit Court of the County of York, in Plat Book 12, Page 371.

Said property is further bounded and described as follows:

Commencing at the intersection of the centerline of First Avenue and the
southerly right of way of State Route NO. 134, thence South 66 degrees 24’ 27”
E, a distance of 982.68 feet to the point of beginning, being an iron pipe set,
and thence from the point of beginning, continuing along the aforesaid right of
way line of State Route No. 134, S 66 degrees 24’ 27” E a distance of 211.17
feet to an iron pipe set, thence S 62 degrees 24’ 12” E a distance of 100.24
feet to an iron pipe set, thence S 66 degrees 24’ 27” E a distance of 801.61
feet to an iron pipe found, thence S 23 degrees 35’ 33” W a distance of 1034.69
feet to a 20” pine tree, thence N 73 degrees 02’ 07” W a distance of 660.41 feet
to an iron pipe set, thence N 23 degrees 35’ 33” E a distance of 412.00 feet to
an iron pipe set, thence N 66 degrees 24’ 27” W a distance of 250.78 feet to an
iron pipe set, thence N 23 degrees 35’ 33” E a distance of 35.91 feet to an iron
pipe set point, thence N 66 degrees 24’ 27” W a distance of 138.00 feet to an
iron pipe set, thence N 23 degrees 35’ 33” E a distance of 70.00 feet to an iron
pipe set, thence N 66 degrees 24’ 27” W a distance of 68.00 feet to an iron pipe
found, thence N 23 degrees 35’ 33” E a distance of 600.00 feet to the point of
beginning. Containing 1,012,672 square feet or 23.248 acres.

 

2